Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 45 depends from claim 45; it is not clear whether it is meant to depend from another depend claim or the independent claim 41.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 26-32, 34 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al. (US 2015/0348909 A1).
Regarding independent claim 26: Yamazaki teaches (e.g., Figs. 15-19) an integrated circuit device structure comprising: 
a first transistor ([0163], [0166], [0174], [0254]-[0255]: Tr1) comprising a source region ([0184]: 117a) and a drain region ([0184]: 117b) with a channel region therebetween ([0186]: channel 119 between the source and drain); 
a first dielectric layer ([0256]: 105b) over the first transistor; 
a second transistor ([0163], [0166], [0174], [0254]-[0255]: Tr2) comprising a source region and a drain region ([0166] and [0284]: source drain in layer 131) with a channel region therebetween, 

a second dielectric layer ([0264]: 107) over the second transistor; and 
a contact ([0162] and [0275]: 161a) coupled to the source region or the drain region (117a, 117b) of the first transistor (Tr1), 
wherein the contact comprises a metal ([0162] and [0164]: tungsten metal) having a sidewall that extends through both the first and second dielectric layers (the first and second dielectric layers 105b and 107). 
Regarding claim 27: Yamazaki teaches the claim limitation of the integrated circuit device structure of claim 26, on which this claim depends,
wherein the sidewall is sloped and a first width of the contact within the second dielectric layer is larger than a second width of the contact within the first dielectric layer ([0162], [0162] and [0275]: contact 161a is formed with a slope having a first width of the contact 161a within the second dielectric layer larger than a second width of the contact within the first dielectric layer).
Regarding claim 28: Yamazaki teaches the claim limitation of the integrated circuit device structure of claim 26, on which this claim depends,
 wherein the contact 161a is on the source region or the drain region (117a) of the first transistor.
Regarding claim 29: Yamazaki teaches the claim limitation of the integrated circuit device structure of claim 26, on which this claim depends,

Regarding claim 30: Yamazaki teaches the claim limitation of the integrated circuit device structure of claim 26, on which this claim depends,
wherein the contact is on a sidewall of the source region or the drain region of the second transistor ([0153]: source or drain in 131 of second transistor Tr2) and on the source region or the drain region of the first transistor (source region 117a of first transistor Tr1).
Regarding claim 31: Yamazaki teaches the claim limitation of the integrated circuit device structure of claim 30, on which this claim depends,
wherein the contact extends through the source region or the drain region of the second transistor ([0153]: source or drain in 131 of second transistor Tr2).
Regarding claim 32: Yamazaki teaches the claim limitation of the integrated circuit device structure of claim 26, on which this claim depends, 
wherein the contact is a first contact ([0162] and [0275]: 161a), the first contact is coupled with the source region of the first transistor (source region 117a of first transistor Tr1),
the integrated circuit device structure further comprises a second contact ([0162]-[0163] and [0172]: 161b) coupled with the drain region of the first transistor ([0164]: drain region 117b of first transistor Tr1), and 
the second contact extends through both the first and second dielectric layers (the first and second dielectric layers 105b and 107). 
Regarding claim 34: Yamazaki teaches the claim limitation of the integrated circuit device structure of claim 32, on which this claim depends, 
wherein the first transistor comprises a PMOS transistor ([0284]: Tr1 comprises PMOS transistor) and the second transistor comprises a NMOS transistor ([0286]: the second transistor Tr2 comprises NMOS transistor). 
Regarding claim 36: Yamazaki teaches the claim limitation of the integrated circuit device structure of claim 32, on which this claim depends, 
wherein the metal comprises at least one of copper, titanium, tantalum, aluminum, or palladium ([0162]: metal layer of contact 161a comprises titanium). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33, 41 and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2015/0348909 A1) in view of Gonzalez (US 2002/0119640 A1).
Regarding claim 33: Yamazaki teaches the claim limitation of the integrated circuit device structure of claim 32, on which this claim depends, 
Yamazaki does not expressly teach that the device further comprises a third contact coupled with the source region of the second transistor. 
Gonzalez teaches (e.g., Fig. 8) an integrated circuit device structure comprising a second transistor ([0040]-[0043]) comprising a second source region ([0043]: 628)
a third contact ([0041]: 654) coupled with the source region ([0043]: 628) of the second transistor ([0040]-[0043]). 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Yamazaki, the device further comprises a third contact coupled with the source region of the second transistor, as taught by Gonzalez for the advantage of individually control the operation of upper transistor.
Regarding independent claim 41: (e.g., Figs. 15-19) a method of forming an integrated circuit device structure comprising: 
forming a first transistor ([0163], [0166], [0174], [0254]-[0255]: Tr1);
forming a first dielectric layer ([0256]: 105b) over the first transistor; 
forming a second transistor ([0163], [0166], [0174], [0254]-[0255]: Tr2) over the first dielectric layer; 
forming a second dielectric layer ([0264]: 107) over the second transistor; and 

wherein the contact comprises a sidewall that extends from within the second dielectric layer (107) to within the first dielectric layer (105b). 
Yamazaki does not expressly teach that the contact comprises a straight sidewall.
Gonzalez teaches (e.g., Fig. 8) a method of forming an integrated circuit device structure comprising a contact ([0044]: 670),
Gonzalez further teaches that the contact comprises a straight sidewall (Fig. 8, [0044]: the contact 670 comprises a straight sidewall).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Yamazaki, the contact comprising a straight sidewall, for the benefit of using the first portion of the contact as an alignment structure, and while improving the conductive fill factor and avoid high aspect ratio trench issues.
Regarding claim 44: Yamazaki and Gonzalez teach the claim limitation of the method of claim 41, on which this claim depends, wherein forming the contact comprises:
creating an opening through the second dielectric layer (Yamazaki: [0206]-[0207] and [0241]-[0242]: opening portion 151a through the second dielectric layer 107), a source or a drain of the second transistor, and the first dielectric layer (Yamazaki: 105b), to expose a source or a drain (Yamazaki: [0206]-[0207] and [0241]-[0242]: 
Regarding claim 45: Yamazaki and Gonzalez teach the claim limitation of the method of claim 41, on which this claim depends,
further comprising forming a second contact (Yamazaki: [0162]-[0163] and [0172]: 161b) coupled with the source region or the drain region of the first transistor (Yamazaki: [0164]: drain region 117b of first transistor Tr1), 
wherein the second contact (Yamazaki: 161b) comprises a sidewall that extends from an upper surface of the second dielectric layer (Yamazaki: 107) to within the first dielectric layer (Yamazaki: 105b).
Yamazaki does not expressly teach that the second contact comprises a straight sidewall.
Gonzalez teaches (e.g., Fig. 8) a method of forming an integrated circuit device structure comprising a second contact ([0041]-[0044]: 652/42),
Gonzalez further teaches that the second contact comprises a straight sidewall (Fig. 8, [0041], [0044]: the contact 650/42 comprises a straight sidewall).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Yamazaki, the second contact comprising a straight sidewall, for the benefit of using the first portion of the contact as an alignment structure, and while improving the conductive fill factor and avoid high aspect ratio trench issues.


Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2015/0348909 A1) in view of Kato et al. (US 4,939,568 A).
Regarding claim 35: Yamazaki teaches the claim limitation of the integrated circuit device structure of claim 32, on which this claim depends, 
Yamazaki does not expressly teach that the device further comprises a bonding layer between the first dielectric layer and the second transistor. 
Kato teaches (e.g., Fig. 3) an integrated circuit device structure comprising a first dielectric (26) and a second transistor (Col. 3, Lines 58-67: transistor in A.sub.2).
Kato further teaches a bonding layer (Col.4, Lines 3-32: #29b; layer 29b is used to fix the two IC units together; this meets the requirement of bonding layer) between the first dielectric layer (Col. 3, Lines 58-67: #26) and the second transistor (Col. 3, Lines 58-67: transistor in A.sub.2). 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Yamazaki, the bonding layer between the first dielectric layer and the second transistor, as taught by Kato, for the advantage of increasing the bonding strength between the integrated circuits and thus improve device reliability.

Claims 37- 40 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2015/0348909 A1) in view of Li et al. (US 2014/0264485 A1).
Regarding independent claim 37: Yamazaki teaches (e.g., Figs. 15-19) a system comprising:
a display subsystem ([0009]: display subsystem part of the system); 

an integrated circuit device, the integrated circuit device comprising: 
a first transistor ([0163], [0166], [0174], [0254]-[0255]: Tr1) comprising a source region ([0184]: 117a) and a drain region ([0184]: 117b) with a channel region therebetween ([0186]: channel 119 between the source and drain); 
a first dielectric layer ([0256]: 105b) over the first transistor; 
a second transistor ([0163], [0166], [0174], [0254]-[0255]: Tr2) comprising a source region and a drain region ([0166] and [0284]: source drain in layer 131) with a channel region therebetween (the channel of a transistor, e.g. Tr2, is inherently between the source and drain regions), 
wherein the second transistor ([0174], [0254]-[0255]: Tr2) is over the first dielectric layer ([0256]: 105b);
a second dielectric layer ([0264]: 107) over the second transistor; and 
a contact ([0162] and [0275]: 161a) coupled with the source region (117a, 117b) of the first transistor (Tr1), 
wherein the contact (161a) comprises a sidewall ([0162] and [0275]) that extends from an upper surface of the second dielectric layer (107) to within the first dielectric layer (105b).
Yamazaki dopes not expressly teach a wireless communication interface.
However, in embodiment 7 Yamazaki teaches mobile phones ([0534]-[0536]); mobile phones have a wireless communication device and includes a wireless interface for the user.

Li further teaches a wireless communication interface ([0088]: the wireless controller 1240, the transceiver 1250, and the antenna 1242 represent a wireless interface that enables wireless communication by the communication device 1200).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the system device of Yamazaki, the wireless communication interface, as taught by Li, for the advantage of remotely interact with the device and communicate information to remote location for data exploitation.
Regarding claim 38: Yamazaki and Li teach the claim limitation of the system of claim 37, on which this claim depends,
wherein the sidewall is sloped and a first width of the contact in second dielectric layer is larger than a second width of the contact in the first dielectric layer (Yamazaki: [0162], [0162] and [0275]: contact 161a is formed with a slope having a first width of the contact 161a in the second dielectric layer larger than a second width of the contact in the first dielectric layer). 
Regarding claim 39: Yamazaki and Li teach the claim limitation of the system of claim 37, on which this claim depends,
wherein the contact is on the source region of the first transistor (Yamazaki: the contact 161a is on the source region 117a of the first transistor Tr1). 
Regarding claim 40: Yamazaki and Li teach the claim limitation of the system of claim 37, on which this claim depends,
. 

Claims 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2015/0348909 A1) in view of Gonzalez (US 2002/0119640 A1) as applied above and further in view of Kanakasabapathy et al. (US 2012/0205727 A1).
Regarding claim 42: Yamazaki and Gonzalez teach the claim limitation of the method of claim 41, on which this claim depends, wherein forming the contact comprises: 
anisotropically etching (Yamazaki: [0180] and [0206]) an opening through the second dielectric layer and the first dielectric layer (Yamazaki: [0180] and [0206]) to expose a layer (Yamazaki: Fig. 19: layer below insulating layer 105b) over a source or a drain (Yamazaki: [0184]: source 117a)  of the first transistor (Yamazaki: Tr1); 
removing the layer (Yamazaki: Fig. 19: layer below insulating layer 105b); and filling the opening with metal (Yamazaki: [0162], [0164] and [0275]: 161a includes tungsten metal).
Yamazaki as modified by Gonzalez does not expressly teach  
an etch stop layer over a source or a drain of the first transistor and removing the etch stop layer.
Kanakasabapathy teaches (e.g., Figs. 1-8, [0018]) a method comprising 

removing the etch stop layer ([0061] and [0070]: 50’).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Yamazaki, the method of forming  an etch stop layer over a source or a drain of the first transistor and removing the etch stop layer, as taught by Kanakasabapathy, for the benefit of avoiding over etching the underlying device structure and have a more controlled etching process.
Regarding claim 43: Yamazaki and Gonzalez teach the claim limitation of the method of claim 41, on which this claim depends, wherein forming the contact comprises: 
drilling or etching an opening (Yamazaki: [0180] and [0206]: the drilling or etching is performed using an anisotropic process) through the second dielectric layer and the first dielectric layer (Yamazaki: [0180] and [0206]) to expose a metal coupled (Yamazaki: [0164]: 118a) with a source or a drain of the first transistor (Yamazaki: [0184]: source 117a or first transistor Tr1); and filling the opening with metal (Yamazaki: [0162]-[0163]: 161a comprises metal). 
Yamazaki as modified by Gonzalez does not expressly teach laser drilling an opening.
Kanakasabapathy teaches (e.g., Figs. 1-8, [0018]) a method comprising etch an opening ([0061]) using an anisotropic etching drilling process ([0061]),

Note: that Kanakasabapathy teaches removing an etch stop layer 60’ ([0061]-[0062] and [0070]).
It would have been obvious to laser drilling because all the claimed elements (the second dielectric layer and the first dielectric layer, the source or the drain of the first transistor) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions as semiconductor material and insulator layers, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Yamazaki as modified by Gonzalez, the method of laser drilling an opening, as taught by Kanakasabapathy, for the advantage of facilitating the etching of high aspect ratio trenches in a shorter time, and thus increase manufacturing throughput.


Conclusion

Yamazaki et al. (e.g., Fig. 20) reference (US 2009/0051046 A1) and Law et al. teaches (e.g., Fig. 5) reference (US 2010/0225002 A1) teach a first contact, a second contact and a third contact coupled with the source region of the second transistor, as claimed on claim 33. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606. The examiner can normally be reached M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/HERVE-LOUIS Y ASSOUMAN/           Examiner, Art Unit 2826